Name: Decision of the EEA Joint Committee No 41/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  information and information processing;  European construction;  executive power and public service
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/16 DECISION OF THE EEA JOINT COMMITTEE No 41/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Resolution of 16 June 1994 on the development of administrative cooperation in the implementation and enforcement of Community legislation in the internal market (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 11 (Commission Recommendation 92/579/EEC) of Chapter XIX of Annex II to the Agreement: 12. C/179/94/p. 1: Council Resolution of 16 June 1994 on the development of administrative cooperation in the implementation and enforcement of Community legislation in the internal market (OJ No C 179, 1. 7. 1994, p. 1). Article 2 The texts of Resolution C/179/94/p. 1 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No C 179, 1. 7. 1994, p. 1.